Citation Nr: 0530335	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for otitis media of the 
right ear.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a liver disorder, 
including secondary to malaria.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel
INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

The Board will decide all of the above issues except for 
service connection for a liver disorder, which is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the veteran was granted service 
connection for tinnitus in November 2004 and assigned a 
single 10 percent evaluation.  The veteran filed a March 2005 
notice of disagreement (NOD), requesting separate 10 percent 
evaluations.  In the NOD, the veteran asked for issuance of a 
SOC and VA Form 9.  The RO issued an April 2005 SOC and in 
its cover letter explained that the veteran should file the 
enclosed VA Form 9 to complete his appeal.  The veteran has 
not yet filed a substantive appeal, either via VA Form 9 or 
otherwise, and there is therefore no appeal on this issue 
before the Board.  38 C.F.R. § 20.200 (2005) (appeal consists 
of timely NOD and, after SOC, timely Substantive Appeal).  
Moreover, it is noted that the VA has entered a stay of the 
adjudication of this issue pending the out come of pending 
litigation.  Thus, that issue is not for appellate review at 
this time.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran has neither active malaria 
nor residuals attributable to this disorder.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's headaches in service were 
acute and transitory symptoms of his malaria that resolved 
without residual disability, and his headaches did not arise 
until many years after service and are not otherwise related 
to service or related to or aggravated by his service-
connected malaria.

3.  In December 1993 the Board denied the veteran's claim for 
service connection for a right ear disorder, including otitis 
media.  Although notified of that decision, and apprised of 
his procedural and appellate rights, the veteran did not 
appeal this claim.

4.  The additional evidence received since that December 1993 
Board decision is either cumulative or redundant or does not 
bear directly and substantially upon the specific matter 
under consideration.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable 
evaluation for malaria.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.88b, Diagnostic Code 6304 (2005).

2.  Chronic headaches were not incurred in or aggravated by 
service and are not proximately due to, the result of, or 
aggravated by the service-connected malaria.  38 U.S.C.A. §§ 
1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

3.  The Board's December 1993 decision denying the claim for 
service connection for a right ear disorder, including otitis 
media, is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R 
§§ 20.1100(a), 20.1104, 20.1105 (2005).

4.  The evidence received since that December 1993 decision 
is not new and material and, therefore, is insufficient to 
reopen the claim for service connection for otitis media.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's claims here, that were filed 
prior to its effective date but were finally decided 
thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) the United States Court 
of Appeals for Veterans Claims (Court) discussed both the 
timing and content of the VCAA's notice requirements.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's initial rating decisions denying the veteran's 
claims took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  However, 
subsequent to enactment of the VCAA and prior to 
readjudicating the veteran's claims, the RO provided VCAA 
notice in its December 2001 VCAA letter.  This letter told 
the veteran told the veteran about the VCAA and explained 
what the veteran had to show in order to establish 
entitlement to service connection for headaches and otitis 
media.  The letter also explained VA's duties to notify the 
veteran about his claims and to assist him in obtaining 
evidence in support of his claims.  The letter also asked the 
veteran to provide the RO with any private treatment records 
in his possession or a medical opinion from a physician 
showing that his claimed disorders were related to service, 
and to send information describing additional evidence or the 
evidence itself to the RO promptly.  Thus, reading the 
December 2001 VCAA letter as whole, it substantially complied 
with the all of the elements of the notice requirement, 
including the fourth element, as to the claim for service 
connection for headaches.  Mayfield, 19 Vet. App. at 127.  
The letter did not explain what the veteran had to show to 
establish entitlement to an increased rating for malaria or 
to reopen the previously denied claim for service connection 
for a right ear disorder including right ear otitis media by 
submitting new and material evidence.  However, the RO did 
explain in its September 1997 rating decision and April 1999 
SOC that a noncompensable evaluation was assigned for malaria 
under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304 in the 
absence of active disease or significantly disabling 
residuals, thus indicating that the veteran had to present 
evidence as to such symptoms in order to establish 
entitlement to a compensable rating for his malaria.  In 
addition, in its March 2002 rating decision readjudicating 
the claims pursuant to section 7(b) of the VCAA, the RO 
explained that the veteran had to submit new and material 
evidence to reopen his previously denied claim for service 
connection for otitis media, and correctly defined those 
terms under the applicable version of 38 C.F.R. § 3.156.  The 
RO's December 2001 VCAA letter, September 1997 and March 2002 
rating decisions and April 1999 SOC constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claims.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices as to these claims, but 
the actions taken by VA essentially cured any error in the 
timing of VCAA notice and satisfied the purpose behind the 
notice requirement.  It is therefore not prejudicial for the 
Board to proceed to finally decide these claims.

Moreover, VA obtained all identified treatment records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Claim for a Compensable Rating for Malaria

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In the 
present case, the veteran was granted service connection for 
soon after service and an increase in the disability rating 
for this disorder is at issue, so the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.88, DC 6304 (2005), a 100 percent 
evaluation is warranted for malaria when it is active.  
Otherwise, residuals such as liver or spleen damage are to be 
rated under the appropriate system.  The veteran was granted 
service connection for malaria shortly after service and 
assigned a 10 percent rating.  After the October 1946 VA 
examination indicated that the veteran's malaria was inactive 
and there were no residuals, his rating was reduced to 
noncompensable from December 1946.  Since that time, there 
has been no indication of active malaria or residuals.  At 
the May 1997 VA examination, there were no subjective 
complaints and there were negative findings regarding renal 
impairment, mental changes, and anemia.  Neurological, 
musculoskeletal, cardiac, and skin findings were also 
negative.  The diagnosis was of a history of malaria and 
hepatitis with no sequelae for thirty or thirty-five years.  
There is no other evidence in the record indicating either 
active malaria or residuals such as liver or spleen damage.  
The veteran wrote in his April 1997 statement in support that 
he had been treated for high fever several times since 
service, but he is not competent to testify as to the 
possible relationship of these fevers to his now inactive 
malaria, as he does not have the requisite medical expertise 
to make such a determination.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran has neither active 
malaria nor residuals attributable to this disorder.  The 
benefit-of-the-doubt doctrine is therefore not for 
application and the claim for a compensable rating for 
malaria must be denied.   See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2005); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

Claim for Service Connection for Headaches

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.310(a) (2005).  Where a 
veteran's service-connected disability aggravates, but is not 
the proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In his April 1997 claim, the veteran claimed entitlement to 
secondary service connection for headaches.  He stated in the 
attached statement in support, "I now suffer . . . severe 
blinding headaches."  In the May 1999 memorandum clarifying 
the issues on appeal, the veteran's representative indicated 
that this claim included one for direct service connection.  
The veteran is competent to testify that he suffers from 
headaches, as he is capable of direct observation of his own 
head pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  He is not, however, competent to testify as to a 
possible connection between his headaches and service or his 
service-connected malaria, as the latter is a question of 
etiology requiring medical expertise.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  The only mention of headaches in 
the SMRs is in connection with a July 1944 diagnosis of 
malarial fever, and the separation examination indicates 
"Neurological Diagnosis None" and does not mention 
headaches.  In addition, there is no mention of headaches or 
a nervous system disorder at the October 1946 VA examination.  
Thus, the veteran did not have a chronic headache disorder in 
service, as the evidence reflects that the headaches 
experienced by the veteran during service were an acute and 
transitory symptom of his malaria that resolved without 
residual disability.  Moreover, the veteran himself indicated 
in his April 1997 statement in support that the headaches 
from which he suffered had arisen after service, and the 
clinical evidence similarly reflects that they did not arise 
until many years after service.  There is therefore no 
evidence of continuity of symptomatology.  In addition, the 
May 1997 VA systemic examination indicated that the veteran 
was negative for neurological residuals of malaria.  The 
evidence therefore reflects that the veteran's current 
headaches are not otherwise related to service or proximately 
due to, the result of, or aggravated by, his service-
connected malaria.

In sum, the preponderance of the evidence reflects that the 
veteran's headaches are not related to service or related to 
or aggravated by his service-connected malaria.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for headaches must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. at 519-20.


Petition to Reopen the Claim for Service Connection for 
Otitis Media

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).

In the present case, the Board denied the veteran's claim for 
service connection for a right ear disorder in December 1993.  
The veteran was notified of the Board's decision and 
instructed as to his procedural and appellate rights, but did 
not timely appeal.  The unappealed December 1993 decision 
became final and binding based on the evidence then of 
record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104, 20.1105 (2005).

In its December 1993 decision, the Board stated that the 
August 1942 enlistment examination noted the veteran had had 
otitis media of the right ear several months earlier, in June 
1942.  Based on this notation, and the veteran and his 
representative's concession at the October 1991 Travel Board 
hearing that the right ear disorder preexisted service, the 
Board found that the presumption of soundness did not apply.  
See 38 U.S.C.A. § 1111.  The Board also noted that: the 
veteran was diagnosed with otitis media during service in 
October 1943; the August 1945 separation examination stated, 
"scarring right ear drum, EPTS (existed prior to service), 
non-symptomatic"; there was no notation of any complain or 
finding as to the veteran's ears at the October 1946 VA 
examination to evaluate his malaria; and that the first 
clinical evidence of complaints or treatment for a right ear 
disorder were December 1984 private treatment notes 
indicating complaints of right ear itching and findings of 
right ear irritation and swelling, followed by a March 1988 
finding of slight erythema of the external ear and a December 
1990 finding of a large hole in the right tympanic membrane.  
In his testimony at an October 1991 Travel Board hearing, the 
veteran conceded that he had a problem with his right ear 
prior to service, but claimed that it worsened during service 
as a result of his training for flight school and subsequent 
duty as a gunner.  The veteran also stated that he had 
symptoms such as ringing and howling in the ears at the time 
of the October 1946 VA examination, but that there were more 
important things to check on at that time.  VA outpatient 
treatment (VAOPT) record treatment records from October 1990 
to April 1992 also showed chronic scarring of the right 
eardrum and hearing loss.  March 1991 VA ENT clinic notes 
showed a perforated right eardrum.

The Board ruled that the preexisting right ear disorder was 
not aggravated by service, based on there being only two 
complaints of earache and one diagnosis of otitis during 
service, the separation examination notation that the right 
eardrum was scarred but intact and asymptomatic, and the lack 
of clinical evidence of any right ear disorder until 1984, 
more than 39 years after discharge, and the lack of evidence 
of tympanic membrane perforation until 1990, more than 45 
years after service.  38 U.S.C.A. § 1153.  The Board also 
accepted that the veteran engaged in combat with the enemy 
during a period of war, that a right ear disability was 
currently demonstrated, and that the veteran alleged that the 
etiology was of service origin, but found that the evidence 
clearly showed otherwise, because the SMRs showed no increase 
in the underlying condition during service, there was no 
clinical evidence of symptomatology for at least 39 years 
after service, and there was no clinical evidence of medical 
opinion in the record that the veteran's right ear disorder 
was related to service.

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed the claim for hearing loss in April 1997, 
and in a May 1999 memorandum clarified that this claim 
included a claim petition to reopen the previously denied 
claim for otitis media, so the former definition of new and 
material evidence at 38 C.F.R. § 3.156(a) applies.  According 
to the old definition, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1997).

The evidence received since the Board's December 1993 denial 
does not constitute new and material evidence under this 
standard.  In the May 1999 memorandum, the veteran's 
representative clarified that the claim for service 
connection for hearing loss included a petition to reopen the 
claim for service connection for a right ear disorder based 
on aggravation of otitis media.  However, none of the 
evidence received since the December 1993 denial indicates 
that the veteran's preexisting otitis media was aggravated by 
service or is otherwise related to service.  The March 2003 
letter from the representative's medical consultant in April 
2003 recounted the evidence that the veteran was exposed to 
noise from small arms fire and aircraft engine noise, and 
stated that the veteran sustained a perforate ear drum during 
service.  However, this latter statement does not constitute 
competent evidence because it is a summary conclusion without 
a factual predicate in the record and is unsupported by the 
clinical evidence, because the separation examination notes 
only scarring of the right ear drum and there is no other 
evidence indicating the perforated eardrum, first diagnosed 
in 1990, was sustained in service.  See Miller v. West, 11 
Vet. App. 345, 348 (1998); Black v. Brown, 5 Vet. App. 177, 
180 (1995).  

Moreover, the medical consultant noted hearing loss, tympanic 
membrane perforation, and ringing in the ears.  The veteran 
has been granted service connection for hearing loss and 
tinnitus, and there was already evidence of tympanic membrane 
perforation in the record, which the Board discussed in its 
December 1993 denial.  Thus, this evidence either does not 
bear directly and substantially upon the specific matter 
under consideration or is cumulative or redundant.  In 
addition, the medical consultant's conclusion was that it is 
as likely as not that the veteran's hearing loss and tinnitus 
were caused by exposure to excessive noise and ear infection 
while in service, and therefore relates to the issues of 
hearing loss and tinnitus for which service connection has 
been granted, and not to whether the veteran's otitis media 
or any other right ear disorder was aggravated by service or 
is otherwise related to service.

Similarly, the November 2002 private physician questionnaire 
submitted in April 2003 diagnosed the veteran with tinnitus 
and indicated it was related to service, and therefore does 
not bear directly and substantially upon the relationship 
between the veteran's right ear disorder and service.  In 
addition, the May 1997 VA ear disease examination found the 
right ear auricle, external canal, tympanum, and mastoid 
normal and a subtotal right tympanic membrane perforation, 
and stated that there was no active ear disease present, with 
chronic middle ear process associated with the right tympanic 
membrane perforation.  The diagnosis included balance 
disorder, etiology undetermined, and chronic otitis media, 
inactive, with right tympanic membrane perforation.  The May 
1997 and January 2005 VA audiology examinations also noted 
tympanic membrane perforation.  Thus, the evidence in these 
ear examinations contains cumulative or redundant evidence 
regarding the veteran's tympanic membrane perforation, and 
otherwise does not relate to whether that the veteran's right 
ear otitis media or any other right ear disorder was 
aggravated by service or is otherwise related to service.

In sum, the evidence received since the Board's December 1993 
denial is either cumulative or redundant or does not bear 
directly and substantially upon the specific matter under 
consideration.  This evidence is therefore not new and 
material, and the petition to reopen the veteran's claim for 
service connection for otitis media of the right ear must be 
denied.


ORDER

The claim for a compensable rating for malaria is denied.

The claim for service connection for headaches is denied.

The petition to reopen the claim for service connection for 
otitis media of the right ear is denied.


REMAND

After the September 1997 denial of multiple claims, which did 
not include a claim for service connection for a liver 
disorder, the veteran filed a July 1998 NOD with this 
decision.  Later that month, the veteran's representative 
filed a memorandum regarding the claims denied in September 
1997, and also noted that the veteran was pursuing a claim 
for secondary service connection for a liver disorder.  A SOC 
was issued in April 1999 addressing only the claims denied in 
the September 1997 rating, and not the claim for service 
connection for a liver disorder, which was denied later that 
month.  In May 1999, the veteran's representative filed a 
memorandum stating that the issues listed in the April 1999 
SOC were erroneous, and noted the claim for service 
connection for a liver disorder, secondary to malaria.  This 
memorandum was treated as a Substantive Appeal for the issues 
in the April 1999 SOC, however, since no NOD had been filed 
initiating an appeal of the April 1999 rating decision 
denying service connection for a liver disorder, this 
document could not have been a Substantive Appeal on this 
issue, but was instead a NOD.  See 38 C.F.R. § 20.200 (2005) 
(appeal consists of timely filed NOD and, after a SOC has 
been issued, a timely filed Substantive Appeal).  Moreover, 
although the claim for service connection for a liver 
disorder was readjudicated pursuant to section 7(b) of the 
VCAA in a March 2002 rating decision, no SOC was ever issued 
for this claim and none of the subsequently issued SSOCs 
included the issue of service connection for a liver 
disorder.  It is therefore necessary to remand this issue for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following 
development and consideration:

1. Issue a SOC on the issue of 
entitlement to service connection for a 
liver disorder, including secondary to 
malaria.  In the event the veteran wants 
to perfect an appeal on this issue, a 
timely Substantive Appeal would be 
required.  Without a Substantive Appeal 
being submitted, the Board has no 
jurisdiction over this issue.

2. Thereafter, to the extent that the 
benefit sought is not granted, the case 
should be returned to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to accord due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  He has 
the right to submit additional evidence and argument 
concerning the claim the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


